UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	George Putnam Fund of Boston Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	October 31, 2014 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 10/31/14 (Unaudited) COMMON STOCKS (63.8%) (a) Shares Value Basic materials (3.3%) Air Products & Chemicals, Inc. 11,654 $1,569,328 Alcoa, Inc. 29,861 500,470 Allegheny Technologies, Inc. 5,108 167,798 Axiall Corp. 21,461 864,878 CF Industries Holdings, Inc. 6,538 1,699,880 Chemtura Corp. (NON) 8,790 204,719 Constellium NV Class A (Netherlands) (NON) 12,988 263,007 Croda International PLC (United Kingdom) 33,979 1,247,475 Dow Chemical Co. (The) 99,538 4,917,177 Fortune Brands Home & Security, Inc. 110,294 4,770,216 Freeport-McMoRan, Inc. (Indonesia) 54,037 1,540,054 Hi-Crush Partners LP (Units) 30,911 1,333,191 Huntsman Corp. 53,139 1,296,592 Martin Marietta Materials, Inc. 2,911 340,354 MeadWestvaco Corp. 47,571 2,101,211 Monsanto Co. 38,830 4,467,003 Newmont Mining Corp. 17,084 320,496 Nucor Corp. 7,081 382,798 Packaging Corp. of America 20,608 1,485,425 Praxair, Inc. 15,145 1,908,119 S&W Seed Co. (NON) 35,365 114,229 Sealed Air Corp. 41,973 1,521,521 Sherwin-Williams Co. (The) 16,776 3,851,098 Smurfit Kappa Group PLC (Ireland) 56,571 1,167,590 Steel Dynamics, Inc. 17,131 394,184 Symrise AG (Germany) 96,243 5,412,236 Tronox, Ltd. Class A 18,850 455,793 Capital goods (2.2%) Airbus Group NV (France) 6,807 406,037 Allegion PLC (Ireland) 13,508 717,140 Eaton Corp PLC 20,470 1,399,943 Embraer SA ADR (Brazil) 1,633 63,099 Gaztransport Et Technigaz SA (France) 42,192 2,360,775 General Dynamics Corp. 62,256 8,700,899 HD Supply Holdings, Inc. (NON) 11,751 338,899 Hubbell, Inc. Class B 13,807 1,565,852 Northrop Grumman Corp. 26,506 3,656,767 Pall Corp. 22,266 2,035,558 Raytheon Co. 8,964 931,180 Rockwell Collins, Inc. 5,325 448,099 Staples, Inc. 10,051 127,447 United Technologies Corp. 63,704 6,816,328 Communication services (2.8%) American Tower Corp. (R) 48,731 4,751,273 Charter Communications, Inc. Class A (NON) 25,937 4,108,160 Comcast Corp. Class A 190,037 10,518,548 DISH Network Corp. Class A (NON) 51,616 3,285,358 Liberty Global PLC Ser. C (United Kingdom) 99,864 4,440,952 Verizon Communications, Inc. 155,211 7,799,353 Zayo Group Holdings, Inc. (NON) 75,351 1,763,967 Communications equipment (0.2%) Cisco Systems, Inc. 125,969 3,082,461 Computers (3.9%) Anixter International, Inc. 12,100 1,030,557 Apple, Inc. 311,488 33,640,704 Castlight Health, Inc. Class B (NON) 132,602 1,658,851 EMC Corp. 152,447 4,379,802 Hewlett-Packard Co. 133,856 4,802,752 SanDisk Corp. 44,520 4,191,113 Western Digital Corp. 24,659 2,425,706 Conglomerates (0.2%) General Electric Co. 16,956 437,634 Siemens AG (Germany) 14,366 1,618,628 Tyco International, Ltd. 26,509 1,138,031 Consumer cyclicals (7.4%) Abercrombie & Fitch Co. Class A 9,948 333,059 Advance Auto Parts, Inc. 1,284 188,697 Amazon.com, Inc. (NON) 24,855 7,592,208 Autonation, Inc. (NON) 3,092 177,048 AutoZone, Inc. (NON) 1,193 660,349 Bed Bath & Beyond, Inc. (NON) 44,471 2,994,676 Best Buy Co., Inc. 2,542 86,784 Brunswick Corp. 25,945 1,214,226 CaesarStone Sdot-Yam, Ltd. (Israel) 29,460 1,645,636 Chico's FAS, Inc. 22,969 346,372 Ctrip.com International, Ltd. ADR (China) (NON) 31,240 1,821,291 Dollar General Corp. (NON) 34,751 2,177,845 Express, Inc. (NON) 22,550 337,574 Five Below, Inc. (NON) 52,625 2,098,159 Ford Motor Co. 15,529 218,804 GameStop Corp. Class A 363 15,522 Gap, Inc. (The) 53,058 2,010,368 H&R Block, Inc. 17,981 580,966 Hanesbrands, Inc. 12,705 1,341,775 Hilton Worldwide Holdings, Inc. (NON) 91,289 2,304,134 Home Depot, Inc. (The) 63,873 6,228,895 Johnson Controls, Inc. 10,171 480,580 Live Nation Entertainment, Inc. (NON) 199,664 5,191,264 lululemon athletica, Inc. (Canada) (NON) 8,684 361,689 Macy's, Inc. 40,976 2,369,232 MasterCard, Inc. Class A 56,757 4,753,399 Michael Kors Holdings, Ltd. (NON) 41,219 3,239,401 Michaels Cos., Inc. (The) (NON) 16,455 300,797 NIKE, Inc. Class B 52,655 4,895,335 O'Reilly Automotive, Inc. (NON) 3,997 702,991 Office Depot, Inc. (NON) 78,821 411,446 Penn National Gaming, Inc. (NON) 116,189 1,520,914 Priceline Group, Inc. (The) (NON) 4,599 5,547,360 PulteGroup, Inc. 80,384 1,542,569 RE/MAX Holdings, Inc. Class A 57,415 1,837,279 Rollins, Inc. 42,772 1,363,144 Time Warner, Inc. 50,580 4,019,593 TiVo, Inc. (NON) 55,625 725,906 TJX Cos., Inc. (The) 64,490 4,083,507 Tumi Holdings, Inc. (NON) 125,379 2,604,122 Vail Resorts, Inc. 19,468 1,681,255 Wal-Mart Stores, Inc. 37,428 2,854,634 Walt Disney Co. (The) 88,175 8,057,432 Whirlpool Corp. 14,110 2,427,626 Wyndham Worldwide Corp. 27,375 2,126,216 Wynn Resorts, Ltd. 4,333 823,313 Consumer staples (5.5%) Avon Products, Inc. 156,698 1,629,659 Bright Horizons Family Solutions, Inc. (NON) 32,774 1,460,409 Coca-Cola Enterprises, Inc. 51,430 2,229,491 Colgate-Palmolive Co. 18,342 1,226,713 Costco Wholesale Corp. 31,532 4,205,423 Coty, Inc. Class A (NON) 389,336 6,462,978 CVS Health Corp. 59,640 5,117,708 Dr. Pepper Snapple Group, Inc. 53,580 3,710,415 Dunkin' Brands Group, Inc. 19,165 871,623 Energizer Holdings, Inc. 2,200 269,830 Estee Lauder Cos., Inc. (The) Class A 59,947 4,506,814 Groupon, Inc. (NON) 137,881 1,007,910 Hershey Co. (The) 14,980 1,436,732 JM Smucker Co. (The) 8,599 894,296 Kellogg Co. 23,222 1,485,278 Keurig Green Mountain, Inc. 4,311 654,194 Kraft Foods Group, Inc. 32,375 1,824,331 Lorillard, Inc. 34,342 2,112,033 Mead Johnson Nutrition Co. 21,913 2,176,179 Mondelez International, Inc. Class A 87,320 3,078,903 Monster Beverage Corp. (NON) 19,472 1,964,334 PepsiCo, Inc. 91,158 8,766,665 Philip Morris International, Inc. 86,488 7,698,297 Pinnacle Foods, Inc. 21,155 715,039 Starbucks Corp. 37,245 2,814,232 Walgreen Co. 30,065 1,930,774 Whole Foods Market, Inc. 18,772 738,303 Yum! Brands, Inc. 21,817 1,567,115 Zalando SE (Germany) (NON) 30,102 697,863 Electronics (3.8%) Agilent Technologies, Inc. 39,740 2,196,827 Broadcom Corp. Class A 59,961 2,511,167 Honeywell International, Inc. 99,931 9,605,368 Intel Corp. 174,268 5,926,854 L-3 Communications Holdings, Inc. 160,060 19,440,888 Micron Technology, Inc. (NON) 276,212 9,139,855 Skyworks Solutions, Inc. 18,044 1,050,883 Energy (5.4%) Aker Solutions ASA 144A (Norway) (NON) 163,281 1,057,885 Antero Resources Corp. (NON) 40,763 2,137,612 Cheniere Energy, Inc. (NON) 27,896 2,092,200 CONSOL Energy, Inc. 18,271 672,373 Dril-Quip, Inc. (NON) 4,213 378,959 EnCana Corp. (Canada) 174,924 3,258,834 Energen Corp. 48,693 3,296,515 EOG Resources, Inc. 111,555 10,603,303 EP Energy Corp. Class A (NON) 266,137 3,885,600 Exxon Mobil Corp. 103,603 10,019,446 Genel Energy PLC (United Kingdom) (NON) 90,418 1,016,108 Halliburton Co. 112,849 6,222,493 MarkWest Energy Partners LP 33,052 2,315,293 Noble Energy, Inc. 70,713 4,075,190 QEP Resources, Inc. 184,760 4,631,933 Royal Dutch Shell PLC ADR (United Kingdom) 67,230 4,826,442 Schlumberger, Ltd. 55,814 5,506,609 SPT Energy Group, Inc. (China) 405,320 128,048 Suncor Energy, Inc. (Canada) 157,866 5,610,558 Weatherford International PLC (NON) 18,232 299,369 Financials (10.2%) Altisource Residential Corp. (R) 20,690 480,422 American Express Co. 78,089 7,024,106 American International Group, Inc. 113,200 6,064,124 Ameriprise Financial, Inc. 25,100 3,166,867 Assured Guaranty, Ltd. 127,449 2,941,523 AvalonBay Communities, Inc. (R) 12,437 1,938,182 Bank of America Corp. 365,062 6,264,464 Berkshire Hathaway, Inc. Class B (NON) 18,087 2,535,074 Boston Properties, Inc. (R) 13,404 1,698,956 Capital One Financial Corp. 17,000 1,407,090 Carlyle Group LP (The) 101,699 2,823,164 Charles Schwab Corp. (The) 207,200 5,940,424 Citigroup, Inc. 185,428 9,925,961 CME Group, Inc. 73,254 6,139,418 Equity Lifestyle Properties, Inc. (R) 19,388 951,951 Essex Property Trust, Inc. (R) 4,360 879,674 Federal Realty Investment Trust (R) 2,602 342,944 Fifth Third Bancorp 264,006 5,277,480 Gaming and Leisure Properties, Inc. (R) 54,144 1,692,000 General Growth Properties (R) 52,119 1,350,403 Genworth Financial, Inc. Class A (NON) 198,252 2,773,545 Hartford Financial Services Group, Inc. (The) 107,946 4,272,503 Invesco, Ltd. 20,500 829,635 JPMorgan Chase & Co. 206,851 12,510,348 KeyCorp 295,560 3,901,392 KKR & Co. LP 174,900 3,770,844 Morgan Stanley 15,140 529,143 Pebblebrook Hotel Trust (R) 9,113 388,214 Plum Creek Timber Co., Inc. (R) 11,600 475,716 Prologis, Inc. (R) 16,005 666,608 Prudential PLC (United Kingdom) 127,647 2,945,541 Public Storage (R) 5,400 995,436 Regions Financial Corp. 443,132 4,400,301 Simon Property Group, Inc. (R) 11,167 2,001,238 State Street Corp. 10,310 777,993 Visa, Inc. Class A 27,118 6,547,099 Vornado Realty Trust (R) 10,600 1,160,488 Wells Fargo & Co. 296,900 15,762,421 WisdomTree Investments, Inc. (NON) 112,784 1,663,564 Health care (9.4%) Abbott Laboratories 44,479 1,938,840 AbbVie, Inc. 111,077 7,048,946 Actavis PLC (NON) 28,376 6,887,990 Aetna, Inc. 10,731 885,415 Allergan, Inc. 20,361 3,869,812 AmerisourceBergen Corp. 16,396 1,400,382 Anthem, Inc. 12,725 1,612,130 AstraZeneca PLC ADR (United Kingdom) 38,398 2,800,750 Baxter International, Inc. 36,163 2,536,473 Biogen Idec, Inc. (NON) 13,751 4,415,171 Boston Scientific Corp. (NON) 50,054 664,717 Bristol-Myers Squibb Co. 128,164 7,457,863 Cardinal Health, Inc. 31,908 2,504,140 Celgene Corp. (NON) 76,135 8,153,296 Cerner Corp. (NON) 14,651 927,994 CIGNA Corp. 33,870 3,372,436 Covidien PLC 10,660 985,410 Diplomat Pharmacy, Inc. (NON) 24,417 524,966 Eli Lilly & Co. 74,478 4,940,126 Express Scripts Holding Co. (NON) 21,616 1,660,541 Gilead Sciences, Inc. (NON) 132,886 14,883,232 HCA Holdings, Inc. (NON) 10,895 763,195 Johnson & Johnson 45,252 4,877,261 McKesson Corp. 17,296 3,518,179 Medtronic, Inc. 71,018 4,840,587 Merck & Co., Inc. 110,740 6,416,276 Mylan, Inc. (NON) 51,650 2,765,858 Pfizer, Inc. 170,224 5,098,209 Premier, Inc. Class A (NON) 48,718 1,626,207 Retrophin, Inc. (NON) 66,386 642,616 St. Jude Medical, Inc. 32,651 2,095,215 Thermo Fisher Scientific, Inc. 13,115 1,541,931 Tornier NV (Netherlands) (NON) 52,334 1,462,735 TransEnterix, Inc. (NON) 52,744 216,250 Universal Health Services, Inc. Class B 16,126 1,672,427 Ventas, Inc. (R) 26,600 1,822,366 Vertex Pharmaceuticals, Inc. (NON) 27,447 3,091,630 Zimmer Holdings, Inc. 23,461 2,609,802 Semiconductor (0.6%) Applied Materials, Inc. 18,465 407,892 Lam Research Corp. 51,622 4,019,289 Qualcomm, Inc. 50,907 3,996,709 Software (2.3%) Activision Blizzard, Inc. 8,961 178,772 Adobe Systems, Inc. (NON) 22,487 1,576,788 Cadence Design Systems, Inc. (NON) 33,569 602,564 Electronic Arts, Inc. (NON) 20,036 820,875 Microsoft Corp. 318,304 14,944,373 Oracle Corp. 206,215 8,052,696 PTC, Inc. (NON) 7,924 302,301 Red Hat, Inc. (NON) 41,005 2,416,015 Tencent Holdings, Ltd. (China) 80,081 1,276,315 Technology (—%) CACI International, Inc. Class A (NON) 5,587 459,754 Technology services (3.3%) Alibaba Group Holding, Ltd. ADR (China) (NON) 97,167 9,580,666 Computer Sciences Corp. 34,032 2,055,533 Facebook, Inc. Class A (NON) 107,891 8,090,746 Fidelity National Information Services, Inc. 36,436 2,127,498 Google, Inc. Class A (NON) 132 74,959 Google, Inc. Class C (NON) 31,157 17,419,256 Pandora Media, Inc. (NON) 32,433 625,308 Yahoo!, Inc. (NON) 60,267 2,775,295 Yandex NV Class A (Russia) (NON) 19,803 566,762 Transportation (1.3%) American Airlines Group, Inc. 39,861 1,648,252 Canadian Pacific Railway, Ltd. (Canada) 5,025 1,045,216 Genesee & Wyoming, Inc. Class A (NON) 16,340 1,571,908 Spirit Airlines, Inc. (NON) 46,672 3,412,190 Union Pacific Corp. 76,519 8,910,638 Utilities and power (2.0%) Ameren Corp. 18,300 774,822 American Electric Power Co., Inc. 42,303 2,467,957 American Water Works Co., Inc. 24,896 1,328,700 Calpine Corp. (NON) 125,593 2,866,032 Dominion Resources, Inc. 146 10,410 Edison International 50,403 3,154,220 Exelon Corp. 113,263 4,144,293 NextEra Energy Partners LP (NON) 28,036 1,024,996 NextEra Energy, Inc. 21,112 2,115,845 NRG Energy, Inc. 113,984 3,417,240 PG&E Corp. 64,349 3,238,042 Sempra Energy 20,427 2,246,970 Total common stocks (cost $763,005,794) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, November 1, 2044 (FWC) $1,000,000 $1,019,063 U.S. Government Agency Mortgage Obligations (5.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 3,527 3,996 4 1/2s, with due dates from September 1, 2043 to May 1, 2044 2,404,830 2,651,069 4s, with due dates from July 1, 2042 to June 1, 2043 10,805,108 11,502,911 3 1/2s, with due dates from December 1, 2042 to April 1, 2043 910,903 946,663 3 1/2s, October 1, 2042 (FWC) 900,000 929,250 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 2,336,426 2,609,195 5 1/2s, TBA, November 1, 2044 2,000,000 2,232,812 5s, with due dates from August 1, 2033 to January 1, 2039 1,214,463 1,349,123 4 1/2s, with due dates from August 1, 2041 to October 1, 2043 19,227,570 20,959,542 4 1/2s, TBA, December 1, 2044 5,000,000 5,409,375 4 1/2s, TBA, November 1, 2044 5,000,000 5,420,703 4s, June 1, 2044 590,057 629,526 4s, May 1, 2044 393,946 420,297 4s, July 1, 2043 (FWC) 942,562 1,007,105 4s, TBA, January 1, 2045 1,000,000 1,055,977 4s, TBA, November 1, 2044 2,000,000 2,123,594 3 1/2s, with due dates from May 1, 2043 to May 1, 2043 1,827,465 1,893,140 3 1/2s, TBA, November 1, 2044 3,000,000 3,101,719 3s, February 1, 2043 911,246 913,631 3s, TBA, November 1, 2044 10,000,000 10,003,125 Total U.S. government and agency mortgage obligations (cost $75,551,152) U.S. TREASURY OBLIGATIONS (12.8%) (a) Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 $5,580,000 $6,331,818 U.S. Treasury Notes 3 1/2s, February 15, 2018 29,440,000 31,709,179 1 3/4s, May 31, 2016 24,930,000 25,470,572 1 1/8s, December 31, 2019 11,290,000 10,974,056 1s, August 31, 2016 41,640,000 42,051,033 3/4s, March 31, 2018 44,370,000 43,755,751 1/4s, November 30, 2014 9,662,000 9,663,283 2.500%, May 15, 2024 (i) 111,000 114,026 Total U.S. treasury Obligations (cost $169,428,131) CORPORATE BONDS AND NOTES (14.0%) (a) Principal amount Value Basic materials (0.6%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $365,000 $474,630 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 400,000 494,000 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 600,000 638,245 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 408,000 435,448 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 93,784 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 212,751 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 228,195 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,190,781 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 500,000 540,842 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 335,000 344,316 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,744 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 412,000 417,811 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 207,060 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 188,000 212,153 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 77,000 86,494 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 422,413 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 180,393 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 219,869 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 226,469 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 553,000 721,698 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. unsub. notes 4.15s, 2024 405,000 415,571 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 767,000 1,072,463 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,284,102 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 273,245 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 123,668 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 240,145 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 745,000 1,078,978 Communication services (1.2%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 239,140 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 285,988 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 735,000 751,788 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 238,782 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 715,000 718,575 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 645,000 927,033 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 351,707 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 783,551 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 97,657 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 489,140 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 288,006 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 331,000 380,752 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 135,366 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 206,984 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,196,770 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 298,451 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 610,000 843,729 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 1,000,000 1,012,500 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 845,000 948,334 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 1,057,217 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 355,000 455,273 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 165,000 227,011 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 1,011,000 1,236,118 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 5,200 134,680 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 270,000 285,802 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 595,000 581,034 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 969,479 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,301,880 Consumer cyclicals (1.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,331,331 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 190,000 271,551 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 350,000 382,375 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 705,000 704,345 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 1,245,000 1,694,446 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 625,000 561,206 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 645,581 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 135,000 214,312 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,701,185 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 49,000 65,627 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 276,611 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 185,000 190,088 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 359,964 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 157,000 177,592 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 355,000 353,296 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 625,617 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 320,000 366,423 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 150,000 163,833 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 200,000 194,106 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 600,000 604,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 1,034,000 1,311,435 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 310,000 391,813 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 150,640 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 74,312 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 1,036,000 1,033,461 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 310,000 318,226 Nordstrom, Inc. sr. unsec. notes 5s, 2044 310,000 341,180 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 442,484 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 195,000 200,246 Owens Corning company guaranty sr. unsec. notes 9s, 2019 55,000 66,993 QVC, Inc. company guaranty sr. notes 4.85s, 2024 390,000 394,984 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 460,000 470,077 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 724,631 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 550,000 552,750 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 507,283 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 773,000 797,902 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 84,000 108,269 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 132,000 171,833 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 1,209,000 1,169,135 Anheuser-Busch Cos., LLC company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 885,000 987,102 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 251,129 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 537,255 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,116,232 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 686,530 874,413 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 686,133 725,465 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 108,000 114,021 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 620,000 693,760 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,082,898 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,434,000 1,886,598 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 785,000 793,966 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 350,000 343,264 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 437,000 423,456 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 385,384 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 692,472 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 722,537 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 186,853 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 676,000 855,933 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 215,324 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 134,000 140,413 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 191,000 203,930 Energy (1.0%) BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 263,474 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 191,199 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 412,664 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 236,288 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 575,000 572,222 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 509,763 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 1,070,000 1,470,837 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 284,540 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 211,698 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 281,277 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 385,417 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 250,000 238,324 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 308,922 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 844,685 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 361,869 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 743,000 822,873 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 996,770 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 580,000 655,337 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,016,682 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 546,745 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 600,000 883,432 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 281,027 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 405,000 598,795 Williams Partners LP sr. unsec. notes 5.4s, 2044 323,000 338,647 Williams Partners LP sr. unsec. notes 4.3s, 2024 322,000 331,590 Financials (5.7%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 747,000 991,710 Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 397,774 American Express Co. sr. unsec. notes 7s, 2018 650,000 757,569 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 856,000 1,162,020 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,067,920 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 715,000 695,521 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 631,186 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 550,000 574,409 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 135,000 145,548 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 401,108 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 341,561 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,724,000 2,314,767 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 500,000 565,128 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 331,000 384,786 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 703,000 708,764 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 100,000 115,313 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 397,328 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 810,000 833,941 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,213,000 1,333,934 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 457,539 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 805,000 856,416 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 50,000 62,736 Citigroup, Inc. sr. unsec. sub. FRN notes 0.502s, 2016 123,000 121,957 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 718,000 936,990 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands bank guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 263,042 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 1,079,000 1,189,715 Credit Suisse/New York sr. unsec. notes 5.3s, 2019 475,000 536,548 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 605,000 751,106 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 375,000 442,951 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 1,117,000 1,176,247 EPR Properties unsec. notes 5 1/4s, 2023 (R) 345,000 365,583 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 300,000 299,250 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 217,000 205,065 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 425,000 448,758 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 355,000 379,739 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 1,540,000 2,047,733 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 860,000 1,048,264 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 961,139 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 346,181 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,970,072 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,230,000 1,384,746 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,101,539 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 250,000 248,352 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 342,000 471,616 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 2,300,000 2,351,750 HSBC Holdings PLC unsec. sub. notes 5 1/4s, 2044 (United Kingdom) 800,000 869,661 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 450,000 455,553 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,478,800 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 301,813 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 780,000 845,325 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,399,895 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.234s, 2047 2,443,000 1,978,830 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 785,000 918,450 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 408,484 Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 (R) 100,000 97,476 Lloyds Banking Group PLC sr. unsec. sub. notes 4 1/2s, 2024 (United Kingdom) 530,000 530,426 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 1,290,000 2,022,884 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.994s, 2026 275,000 248,496 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 600,000 702,071 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 2,044,000 2,611,210 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 663,013 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 285,000 297,357 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 470,347 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 571,550 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,407,367 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 397,524 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 417,928 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 232,235 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 1,939,000 2,128,053 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 359,000 373,360 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 1,153,000 1,153,000 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.109s, 2017 180,000 180,213 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 1,045,000 1,120,490 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 425,000 430,600 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes Ser. REGS, 9 1/2s, 2022 (United Kingdom) 1,510,000 1,728,950 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 940,000 987,333 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 1,100,000 1,155,866 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 630,000 664,793 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 725,000 792,911 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 600,000 670,500 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.234s, 2037 2,021,000 1,745,639 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 825,000 853,909 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 265,000 308,375 Teachers Insurance & Annuity Association of America (The) 144A unsec. sub. notes, 6.85s, 2039 263,000 347,692 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 397,406 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 2,640,000 3,115,612 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,198,874 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 795,637 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 1,050,000 1,090,155 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 214,000 230,585 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,564,416 Health care (0.1%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 125,668 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 206,418 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 659,000 678,467 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 416,593 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 132,658 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 314,994 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 421,000 402,036 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 215,000 220,701 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 995,322 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 162,000 187,515 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 245,000 248,063 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 694,023 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 172,567 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 107,374 113,677 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 185,442 195,177 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 45,000 43,465 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 85,000 83,380 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 480,053 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 631,271 724,383 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 225,000 225,563 Utilities and power (1.7%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 606,108 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 146,324 Beaver Valley Funding Corp. sr. bonds 9s, 2017 63,000 66,782 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 595,000 741,923 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 220,000 220,688 Dominion Resources, Inc./VA sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 11,273 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 467,733 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 365,000 381,765 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 736,711 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 649,575 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 268,388 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 360,000 379,800 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 1,049,888 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 200,000 232,341 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 739,068 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 252,000 261,450 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 399,745 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 470,000 585,611 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 885,396 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 262,421 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 889,827 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 377,858 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 1,120,000 1,153,244 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 230,666 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 410,859 Kansas Gas and Electric Co. bonds 5.647s, 2021 229,336 243,942 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 179,000 175,341 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 4 1/4s, 2024 266,000 264,830 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 420,000 418,210 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 385,000 519,907 Nevada Power Co. mtge. notes 7 1/8s, 2019 295,000 354,270 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 564,352 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 441,000 474,255 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 539,566 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 140,000 170,390 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 331,000 353,147 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 152,963 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,450,007 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 656,000 684,582 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 125,544 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 889,000 1,139,132 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 1,145,000 1,156,450 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 214,313 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 1,945,000 1,979,038 Total corporate bonds and notes (cost $169,945,193) MORTGAGE-BACKED SECURITIES (1.1%) (a) Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $1,628,000 $1,641,228 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.647s, 2044 1,000,000 1,117,500 FRB Ser. 14-CR18, Class C, 4.74s, 2047 3,089,000 3,192,612 Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,102,323 Federal Home Loan Mortgage Corporation Ser. T-56, Class A, IO, 0.524s, 2043 4,212,975 71,423 Ser. T-56, Class 2, IO, zero %, 2043 6,167,030 241 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.311s, 2045 1,287,041 12,770 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 194,241 19 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.903s, 2032 135,215 113,581 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 FRB Ser. C6, Class D, 5.208s, 2045 772,000 837,275 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 04-LN2, Class A2, 5.115s, 2041 53,221 53,337 FRB Ser. 13-C13, Class C, 4.056s, 2046 450,000 449,442 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 (F) 364,849 384,826 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,109,486 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 333,765 334,099 FRB Ser. 07-HQ12, Class A2FX, 5.592s, 2049 575,767 574,696 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.525s, 2045 1,794,000 1,901,102 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 291,294 37,868 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 2,026,439 506,610 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.857s, 2045 5,554,835 580,202 WF-RBS Commercial Mortgage Trust FRB Ser. 14-C19, Class C, 4.646s, 2047 1,218,000 1,255,149 Total mortgage-backed securities (cost $14,868,305) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $310,256 IL State G.O. Bonds, 4.421s, 1/1/15 420,000 422,646 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 487,176 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 318,984 Total municipal bonds and notes (cost $1,261,412) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $350,000 $374,500 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 450,000 472,927 Total foreign government and agency bonds and notes (cost $798,214) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 13,206 $772,815 Total convertible preferred stocks (cost $763,079) PURCHASED OPTIONS OUTSTANDING (0.0%) (a) Expiration Contract date/strike price amount Value Vodafone Group PLC (Call) Jan-15/$40.00 $37,070 $3,587 Total purchased options outstanding (cost $10,380) SHORT-TERM INVESTMENTS (4.4%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.09% (AFF) Shares 57,427,055 $57,427,055 SSgA Prime Money Market Fund Class N 0.00% (P) Shares 390,000 390,000 U.S. Treasury Bills with an effective yield of zero% July 23, 2015 (i) $192,000 191,885 U.S. Treasury Bills with an effective yield of 0.04%, December 11, 2014 (SEG) (SEGSF) 705,000 704,972 U.S. Treasury Bills with an effective yield of 0.02%, January 15, 2015 (SEG) 69,000 68,998 Total short-term investments (cost $58,782,910) TOTAL INVESTMENTS Total investments (cost $1,254,414,570) (b) FORWARD CURRENCY CONTRACTS at 10/31/14 (aggregate face value $46,297,603) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 12/17/14 $9,629,774 $10,002,831 $373,057 Canadian Dollar Sell 1/21/15 2,011,283 2,029,178 17,895 Euro Sell 12/17/14 2,152,753 2,163,266 10,513 Citibank, N.A. Euro Sell 12/17/14 4,561,847 4,779,602 217,755 Credit Suisse International British Pound Sell 12/17/14 4,859,823 5,013,605 153,782 Euro Sell 12/17/14 3,315,872 3,474,260 158,388 Norwegian Krone Sell 12/17/14 2,163,126 2,348,419 185,293 Deutsche Bank AG British Pound Sell 12/17/14 2,559 69,193 66,634 HSBC Bank USA, National Association Euro Sell 12/17/14 2,199,634 2,272,466 72,832 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/21/15 4,202,416 4,236,041 33,625 Euro Sell 12/17/14 2,062,126 2,162,196 100,070 State Street Bank and Trust Co. Canadian Dollar Sell 1/21/15 2,011,195 2,027,712 16,517 Euro Buy 12/17/14 2,787,273 2,843,942 (56,669) Euro Sell 12/17/14 2,787,273 2,874,892 87,619 Total FUTURES CONTRACTS OUTSTANDING at 10/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 136 $13,677,520 Dec-14 $468,464 Total WRITTEN OPTIONS OUTSTANDING at 10/31/14 (premiums $2,966) (Unaudited) Expiration Contract date/strike price amount Value Vodafone Group PLC (Call) Jan-15/$45.00 $37,070 $1,458 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/14 (proceeds receivable $7,540,703) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, November 1, 2044 $5,000,000 11/13/14 $5,420,703 Federal National Mortgage Association, 4s, November 1, 2044 2,000,000 11/13/14 2,123,594 Total George Putnam Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 24,187 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $163,200 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,328,642,719. (b) The aggregate identified cost on a tax basis is $1,256,647,639, resulting in gross unrealized appreciation and depreciation of $121,164,433 and $20,364,030, respectively, or net unrealized appreciation of $100,800,403. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $65,325,071 $39,382,228 $47,280,244 $9,898 $57,427,055 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $22,753,516 to cover , delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities (equities in this case). To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $339,215 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $44,296,842 $— $— Capital goods 29,568,023 — — Communication services 36,667,611 — — Conglomerates 3,194,293 — — Consumer cyclicals 98,295,392 — — Consumer staples 73,253,541 — — Energy 72,034,770 — — Financials 135,216,256 — — Health care 124,531,374 — — Technology 187,454,154 — — Transportation 16,588,204 — — Utilities and power 26,789,527 — — Total common stocks — — Convertible preferred stocks $— $772,815 $— Corporate bonds and notes — 186,084,931 — Foreign government and agency bonds and notes 847,427 Mortgage-backed securities — 15,275,789 — Municipal bonds and notes — 1,539,062 — Purchased options outstanding — 3,587 — U.S. government and agency mortgage obligations — 76,181,816 — U.S. treasury obligations — 170,069,718 — Short-term investments 57,817,055 965,855 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,437,311 $— Futures contracts 468,464 — — Written options outstanding — (1,458) — TBA sale commitments — (7,544,297) — Total return swap contracts — 163,200 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$1,493,980	$56,669 Equity contracts	635,251	1,458 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$28,000 Written equity option contracts (contract amount)$28,000 Futures contracts (number of contracts)200 Forward currency contracts (contract amount)$56,300,000 OTC total return swap contracts (notional)$2,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# – 163,200 – – – 163,200 Futures contracts§ – 155,040 – – 155,040 Forward currency contracts# 401,465 217,755 497,463 66,634 72,832 133,695 – 104,136 – 1,493,980 Total Assets $401,465 $217,755 $497,463 $66,634 $72,832 $296,895 $155,040 $104,136 $3,587 $1,815,807 Liabilities: Forward currency contracts# – 56,669 – 56,669 Written options# – 1,458 1,458 Total Liabilities $– $– $– $– $– $– $– $56,669 $1,458 $58,127 Total Financial and Derivative Net Assets $401,465 $217,755 $497,463 $66,634 $72,832 $296,895 $155,040 $47,467 $2,129 $1,757,680 Total collateral received (pledged)##† $305,911 $180,000 $339,215 $– $– $70,000 $– $– $– Net amount $95,554 $37,755 $158,248 $66,634 $72,832 $226,895 $155,040 $47,467 $2,129 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. George Putnam Fund of Boston By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2014
